Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 8/21/2018 and amendments to claims entered 1/4/2019. 

Priority
This application, 16/078273 filed 8/21/2018 is a national stage of PCT/SG2017/050080 filed 2/22/2017 which claims benefit of 62/297999 filed 2/22/2016.  

Information Disclosure Statement
The information disclosure statement(s), submitted on 8/21/2018, 12/20/2018, 9/19/2019 and 1/16/2020, is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Status of Claims
Claims 2, 3, 5, 7-10, 13-15, 17, 18, 20, 22, 24-26, 31, 33-35, 37, 39, 40, 45-49, 51-53 are canceled.  Claims 4, 6, 12, 16, 19, 21, 23, 27, 28, 29, 32, 36, 41, 43 and 50 are amended.  Claims 1, 4, 6, 12, 16, 19, 21, 23, 27-30, 32, 36, 38, 41-44 and 50 are pending and examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 12, 16, 19, 21, 23, 27-30, 32, 36, 38, 41-44 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “detecting a surface enhanced Raman signal from the third mixture and/or a surface of the SERS-active substrate” of step ( e ) is vague and indefinite.  Specifically, where step ( d ) is optional, it is unclear how “detecting a surface enhanced Raman signal from the third mixture” could be accomplished in the absence of a SERS substrate.  The metes and bounds of this limitation cannot be determined.  The Office notes, for clarity, that the claims disclose both a SERS active substrate and a SERS active material where the SERS active substrate of claim 1 and the SERS active material of claim 12 can both be gold nanoparticles (spec para 49, 67 and 68, see claim 12).  
Regarding claim 1, where the quenching and detection is based on a reaction with a peroxidase substrate, it is unclear what reaction is being quenched and in what manner the reaction even occurred where claim 1 describes the presence of analyte and analyte binding molecules but does not describe the presence of a peroxidase enzyme.  Without the enzyme, the reaction would not occur.  The metes and bounds of the quenching and detection steps cannot be determined.  In the interest of clarity, the Office notes that the disclosure appears to be directed to a “modified SERS method as disclosed herein exploits the peroxidase activity of the haemoglobin-haptoglobin [Hb-Hp] complex” (spec para 87) where the analysis of such sample would not require the addition of a peroxidase (besides that of the complex) to the method steps of claim 1.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 16, 19, 21, 23, 27-29, 32, 36 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perumal (Perumal (2015) “SERS-based quantitative detection of ovarian cancer prognostic factor haptoglobin”, Int J Nanomed 10:1831-1840).  
Regarding claims 1 and 4, 16, 19, 28,  Perumal discloses 
contacting one or more analyte-binding molecules with the analyte under conditions that allow binding of the analyte to the one or more analyte-binding molecules to form a first mixture, b) contacting a liquid reagent comprising a peroxidase substrate and a peroxide source with the first mixture to form a second mixture, while maintaining pH of the second mixture at 10 or less (p 1832, “Preparation of Hb-Hp complex Hp can bind to Hb approximately in the ratio of 1 :0.9, based on the information provided in previous work.23 - 25 Hence, to prepare a 3.3 mg/mL Hb---Hp complex, 3.3 mg 
Perumal discloses quenching to form a third mixture (p 1832, At the end of 2 minutes, 7 .5 μL of 0.5 M H2SO4 was added as a slop solution and vortexed well to stop the peroxidase reaction).  
Perumal discloses detecting a surface enhanced Raman signal from the third mixture and/or a surface of the SERS-active substrate (p 1832, “Before taking SERS measurements, 45 μL of 60 nm Au colloid (from BBl Solutions) was added to the reaction mixture. SERS measurements were taken by dropping 10 μL of the solution mixture on to the glass slide, which was protected with a coverslip”; p 1833, “SERS measuremen1s were performed in reflection mode with a Raman microscope (Renishaw in Via) using a 633 nm excitation laser with 5'¾, laser power, a 1,800 line/mm grating, and a cooled charge 

Regarding claim 6, Perumal discloses analyte binding molecules attached to a support (p 1840, Fig S7).  
Regarding claim 36, Perumal discloses gold particles (p 1833, Hence, we chose to use the aqueous gold colloid with an average particle size of 60 nm with the oxidized product TMB).  
Regarding claim 21, Perumal discloses TMB (p 1832).
Regarding claim 23, Perumal discloses hydrogen peroxide (p 1832) as a peroxide source.  
Regarding claim 27, Perumal discloses pH of the second mixture of 2.6 to 2.8 (p 1832, the pH of TMB substrate, was originally around 5.5--6.5. Since for our study we needed acidic conditions, we dissolved 0.1 M citric acid to lower the pH to around 2.6---2.8).    
Regarding claims 29 and 32, Perumal discloses adding quench where the quench is sulfuric acid (p 1832, At the end of2 minutes, 7 .5 μL of0.5 M H2SO4 was added as a stop solution). 
Regarding claim 50, Perumal discloses a fluid sample detected in vitro (p 1832, In this experiment, cyst fluid samples were used for the study from clinical specimens; p 1833, SERS measurements were performed in reflection mode with a Raman microscope).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 6, 16, 19, 21, 23, 27-29, 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu (2014) Raman Spect 45: 75-81) in view of Sangha (US 5334502).  
Yu discloses 
contacting one or more analyte-binding molecules with the analyte under conditions that allow binding of the analyte to the one or more analyte-binding molecules to form a first mixture, b) contacting a liquid reagent comprising a peroxidase substrate and a peroxide source with the first mixture to form a second mixture (p 77, reaction between the enzyme and substrate) and quantitative readings usually based on detecting the intensity of transmitted light by spectrophotometry. Herein, TMB as a colorimetric probe was introduced into an enzyme,-catalyzed detection method (ELISA-based method). Generally, the enzyme-catalyzed method based on the chromogenic system (1-hOrHRP--TMB) was developed to achieve the indirect detection of targets. Figure 2 shows the complete reaction procedure involving the substrate, with the, two--step, two-electron, enzyme-catalyzed TMB reaction. The first step with one-electron oxidation yields a radical cation that exists in rapid equilibrium with a blue charge-transfer complex. The formation of this species is attributed to the reversible formation of a complex between the parent diamine (TMB, electron donor) and the diimine (TMB +, electron acceptor). In the presence of a strong inorganic acid, the two-electron product is favorable and can terminate the reaction, yielding a yellow TMB2+ product. Therefore, the enzyme converted the substrate to a detectable product, TMB, which exhibited excellent SERS activity after mixing with gold colloids. Herein, 

Yu discloses quenching the second mixture to form a third mixture (p 76, The reaction was then stopped using a 50 ul stop solution (H2SO4), to give the final product).  

Yu discloses detecting a surface enhanced Raman signal from the third mixture and/or a surface of the SERS-active substrate (p 76 “The final product was then mixed with the gold colloid for the SERS-based assay. To normalize for Raman instrument variation and interference from environmental factors, acetonitrile was added as an internal standard before detection.  Surface-enhanced Raman scattering spectra were measured with a HORIBA LabRam ARAMIS Raman spectrometer with the radiation from an 

Yu fails to disclose the limitation of to form a second mixture, while maintaining pH of the second mixture at 10 or less.  

Sangha discloses to form a second mixture, while maintaining pH of the second mixture at 10 or less (col 16, ln 14-24, It should also be appreciated that the buffers that can be utilized to maintain the pH of the peroxidase reaction (pH 4-7) may be citrate, succinate, phthalate or phosphate).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Sangha’s teaching of a pH range for a peroxidase reaction with the peroxidase reaction of Yu because Yu discloses a reaction that is generic for the particulars of pH (p 76, Chromogen A (TMB, 1 mg/ml), 50 ul and chromogen B (H2O2 , 0.75%), 50 ul were then added to each well, the plates were gently mixed and incubated in the dark for ·15 min at 37 °C) and Sangha discloses that it is conventional to use a pH of 10 or less.  Where Yu discloses that reactions should be done under a proper environment (p 75, col 1), one of skill in the art would be motivated to combine Sangha with Yu.  One of skill in the art would have a reasonable expectation of success in combining Yu and Sangha because both references are drawn to the art of peroxidase assays in biochemical analysis.  

Regarding claim 6, Yu discloses analyte binding molecules attached to a support (p 76, antibody-coated microplates).  
 for any particular purpose or solve any stated problem. Furthermore, Applicants’ disclose that it is within the skill in the art to select a reaction time a given for a complex  (see instant spec., para 102, “The reaction time for [Hb-Hp] complex to form was around 5 minutes”).   Provided that the prior art teaches a reaction time for a particular analyte (Yu, p 76, for a cTnT sandwich assay, incubate for 120 min), one of ordinary skill in the art would recognize that contacting conditions could be optimized to achieve a desired degree of binding.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the contacting time disclosed by the prior art by normal optimization procedures know in the immunoassay art.
Regarding claim 19, Yu fails to disclose the pH of the first mixture between pH 2.6 and 2.8.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a (see instant spec., par 53). Provided that the prior art teaches a need to select the proper environment (Yu, p 75, “For example, enzyme reactions must take place under strict environment conditions and may require neutral pH and a constant temperature”.  The Office notes that Yu did not disclose the particulars of pH indicates that one of skill in the art would determine the proper conditions as needed), one of ordinary skill in the art would recognize that contacting conditions could be optimized to achieve a desired pH. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the pH disclosed by the prior art by normal optimization procedures know in the immunoassay art.  

Regarding claim 21, Yu discloses 3,3',5,5'-tetramethylbenzidine (TMB) (p 76) as a peroxidase substrate.  
Regarding claim 23, Yu discloses H2O2 as a peroxide source (p 76, col 2).  
For claim 27, Yu and Sangha fail to disclose the pH of the second mixture of between 2.6 and 2.8.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Applicants have not disclosed that the specific limitations recited in instant claim 1 is for any particular purpose or solve any (see instant spec., par. 29, cf Example 13;  para 61, “in view that haemoglobin (Hb) may demonstrate peroxidase activity at a less acidic pH, such as a non-acidic pH or a pH greater than 3, even in the absence of Hp and/or when the Hb is not complexed with Hp. This may also be the case for other types of analyte-binding molecules capable of peroxidase activity at a less acidic pH, such as a non-acidic pH or a pH greater than 3”). Provided that the prior art teaches a need to select the proper environment (The Office notes that Yu did not disclose the particulars of pH indicates that one of skill in the art would determine the proper conditions as needed), one of ordinary skill in the art would recognize that contacting conditions for the second mixture could be optimized to achieve a desired pH. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the pH disclosed by the prior art by normal optimization procedures know in the immunoassay art.  

Regarding claim 28, Yu fails to disclose a time 1 min to 5 min for contacting the liquid reagent with the first mixture.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Applicants have not disclosed that the specific limitations recited in instant claim 1 is for any particular purpose or solve any stated problem. Furthermore, Applicants’ disclose that it is within the skill in the art to select a reaction time a given for a complex  (see instant spec., para 61, “The step of contacting could be optimized to achieve a desired degree of reaction.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the contacting time disclosed by the prior art by normal optimization procedures know in the immunoassay art.  
Regarding claims 29 and 32, Yu discloses adding a quench of sulfuric acid (p 76, “The reaction was then stopped using a 50 ul stop solution (H2SO4), to give the final product).  
Regarding claim 36, Yu discloses wherein the SERS-active substrate comprises gold nanoparticles (p 76, The final product was then mixed with the gold colloid for the SERS-based assay).  

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu (2014) Raman Spect 45: 75-81) and Sangha (US 5334502) as applied to claim 36 in further view of Kim (Kim (2015) IEEE conference AIM p 535).  
Yu and Sangha disclose the limitations of claim 36 but fail to teach gold particles on chromatographic paper.  
Kim discloses gold particles attached on chromatographic paper (para 36, “The AuNP size synthesized by chemical reduction method showed 28 nm (Fig. IA). Figure 1(B) shows photograph of SERS paper substrates according to 1.0 wt% CMC-AuNP printing cycles. The color of SERS substrate changed to dark grey with increasing printing cycles. This indicates an increase in the amount of NPs”; cf Fig 4 for an example of usage).  

One of skill in the art would have a reasonable expectation of success in combining the art of Kim with Yu because both are drawn to the art of SERS assays.  

Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu (2014) Raman Spect 45: 75-81) and Sangha (US 5334502) as applied to claim 1 in further view of Erickson (US PGP 20130050695).  
Yu and Sangha disclose the limitations of a first metallic layer (Yu, p 76, colloidal gold), where the colloidal gold of Yu is disposed on a substrate (note Where Yu teaches use of a Raman microscope, the sample must be disposed on a substrate for analysis in the microscope).  Yu and Sangha fail to disclose the first layer disposed on a plurality of nanostructures and the nanostructures attached to a support.  
Erickson discloses a layer of SERS particles disposed on a nanostructured layer (para 55, see Fig 6, “The Raman signals from the embodied nanostructured surfaces can be further enhanced by integrating them with Au nanoparticles. This may be embodied with the nano-pillar array (type I) substrate as it exhibited the greatest reproducibility. FIG. 6a and FIG. 6b schematically show how the nanoparticles 610 settle into the nanostructures 305. The close interaction between the pillars and the nanoparticles causes a coupling of the plasmonic resonances leading to a localized hot spot as has been previously suggested. As shown in FIG. 6a and FIG. 6b, TAMRA-labeled DENV-2a was attached to the Au nanospheres, not to the Ag SERS-active substrate. FIG. 6b shows the resulting SERS spectra from the: (1) 200 nm Au nanoparticles after settling on the surface; (2) Ag nano -pillar substrate without 
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the metal layer of Yu (Yu’s gold colloid) for the metal layer of Erickson (Erickson’s gold particles) because Yu disclose a metal layer comprising a metal colloid used in SERS detection is disposed on a surface that is generic with respect to its features and Erickson discloses it is conventional to dispose a SERS gold particle layer on a nanostructured layer (para 55).   One of skill in the art would be motivated to do so to achieve the advantage of having the SERS signal response improved 50 fold (Erickson para 55).  One of skill in the art would have a reasonable expectation of success in combining the art of Erickson with Yu and Sangha because all references are drawn to the art of SERS used in assays.
Regarding claim 42 and 43, the combination of disposing the particles of Yu on the nanostructure of Erickson results in a bilayer.  Erickson discloses the first layer (the nanoparticles) must have comprises a material characterized by an atomic weight that is greater than an atomic weight of the nanostructure to which it is attached (para 21).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu (2014) Raman Spect 45: 75-81) and Sangha (US 5334502) as applied to claim 1 in further view of Karl (US PGP 20110129860).  
Yu and Sangha disclose the limitations of an analyte but fail to disclose haptoglobin as an analyte and hemoglobin as a binding molecule.
Karl discloses detection of haptoglobin / hemoglobin complexes as a diagnostic of cancer (para 21, “To increase the commercial use of immuno assay techniques for measuring a proteinaceous analyte in a stool sample, a number of problems must be solved. E.g. analytes have to be solubilized as efficient as possible, the instability of the analyte in the stool has to be dealt with, the interference from stool constituents should be reduced as much as possible, the needs for extensive handling of the stool, equipment contamination, and instrumentation needs must be minimized. Simple preparation steps avoiding the use of expensive equipment and instruments are required to extend the use of immunoassay testing procedures, or at least the sampling procedure for such immunoassay to sites outside hospital and clinical laboratory environments. Examples of stool sample diluents which are of advantage in the detection of proteins like the hemoglobin/haptoglobin complex and calprotectin are given further below”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the cTnT / antibody test of Yu with the test for the hemoglobin/haptoglobin complex taught by Karl, because Yu teaches a method directed towards clinical assays (p 80, Therefore, introducing SERS to an enzyme--catalyzed assay leads to an improvement in bioanalytic techniques and expands the use of analytical tools for clinical diagnosis) and Karl teaches the hemoglobin/haptoglobin complex is a useful target for clinical diagnosis.  
One of skill in the art would have a reasonable expectation of success in combining Karl with Yu and Sangha because the references are all drawn to the art of bioassays.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perumal (Perumal (2015) “SERS-based quantitative detection of ovarian cancer prognostic factor haptoglobin”, Int J Kim (Kim (2015) IEEE conference AIM p 535).  
Perumal disclose the limitations of claim 36 but fail to teach gold particles on chromatographic paper.  
Kim discloses gold particles attached on chromatographic paper (para 36, “The AuNP size synthesized by chemical reduction method showed 28 nm (Fig. IA). Figure 1(B) shows photograph of SERS paper substrates according to 1.0 wt% CMC-AuNP printing cycles. The color of SERS substrate changed to dark grey with increasing printing cycles. This indicates an increase in the amount of NPs”; cf Fig 4 for an example of usage).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the chromatographic paper of Kim as the support in the method of Perumal because Perumal’s teaching is generic with respect to a support used in the detection method and Kim discloses that it is conventional to use chromatographic paper as a support for gold particles used in SERS.  
One of skill in the art would have a reasonable expectation of success in combining the art of Kim with Perumal because both are drawn to the art of SERS assays.  

Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Perumal (Perumal (2015) “SERS-based quantitative detection of ovarian cancer prognostic factor haptoglobin”, Int J Nanomed 10:1831-1840) as applied to claim 1 in further view of Erickson (US PGP 20130050695).  
Perumal discloses the limitations of a first metallic layer (p 1832, gold colloid), where the colloidal gold of Perumal is disposed on a substrate.  Note where Perumal discloses a Raman microscope to the analysis (; p 1833, “SERS measuremen1s were performed in reflection mode with a Raman microscope (Renishaw in Via) using a 633 nm excitation laser with 5'¾, laser power, a 1,800 line/mm grating, and a cooled charge coupled device (--70°C). A 20x objective lens (NA 0.4) delivered the laser 
However, Perumal fails to disclose the first layer disposed on a plurality of nanostructures and the nanostructures attached to a support.  

Erickson discloses a layer of SERS particles disposed on a nanostructured layer (para 55, see Fig 6, “The Raman signals from the embodied nanostructured surfaces can be further enhanced by integrating them with Au nanoparticles. This may be embodied with the nano-pillar array (type I) substrate as it exhibited the greatest reproducibility. FIG. 6a and FIG. 6b schematically show how the nanoparticles 610 settle into the nanostructures 305. The close interaction between the pillars and the nanoparticles causes a coupling of the plasmonic resonances leading to a localized hot spot as has been previously suggested. As shown in FIG. 6a and FIG. 6b, TAMRA-labeled DENV-2a was attached to the Au nanospheres, not to the Ag SERS-active substrate. FIG. 6b shows the resulting SERS spectra from the: (1) 200 nm Au nanoparticles after settling on the surface; (2) Ag nano -pillar substrate without nanoparticles (similar to the type I experiment in FIG. 5 for comparison); and (3) 200 nm Au nanoparticles embedded in the nano-pillar arrays. As can be seen, integrating the gold nano -particles with the nano-pillar array yielded a response approximately 50 times higher than the nanoparticle themselves at 1385 cm.sup.-1. Experiments were also conducted using different concentrations of 

It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the metal layer Perumal with the metal layer of Erickson because Perumal disclose a metal layer comprising a metal colloid used in SERS detection is disposed on a surface (within the microscope) that is generic with respect to its features and Erickson discloses it is conventional to dispose a SERS particle layer on a nanostructured layer (para 55).   One of skill in the art would be motivated to do so to achieve the advantage of having the SERS signal response improved 50 fold (Erickson para 55).  One of skill in the art would have a reasonable expectation of success in combining the art of Erickson with Perumal because all references are drawn to the art of SERS used in assays.
Regarding claim 42 and 43, the combination of disposing the particles of Yu on the nanostructure of Erickson results in a bilayer.  Erickson discloses the first layer (the nanoparticles) must have comprises a material characterized by an atomic weight that is greater than an atomic weight of the nanostructure to which it is attached (para 21).  

Conclusion
All claims are rejected.  However, if the rejections of claim 1 under 35 USC 112 are overcome and claim 1 is amended to include the limitations of claims 12, 30 or 44 and dependencies, the claims would be allowable.  
Claim 12 is free of the art.  Yu and Perumal disclose binding molecules attached to a support (Yu, p 76; Perumal (p 1840).  However, in these instances, the binding molecules are not attached to a gold 
Claim 30 is free of the art.  Both Yu and Perumal disclose quenching by adding a quench agent.  Although it is known in the art that peroxidases can be heat inactivated as evidenced by Peng (Peng (1992) Phy Bio 82: 696-699; cf p 697 col 1), there is no disclosure of using heat inactivation in the method of bioassay, moreover, there is no motivation to substitute the chemical quench step of Yu or Perumal with a heat inactivation step.   
Claim 44 is free of the art.  However, Erickson, the closest prior art of record, discloses the first layer (the nanoparticles) must have a MW greater than the surface which rules out silver particles on a gold surface Erickson, para 21, “wherein each nanoparticle comprises a material characterized by an atomic weight that is greater than an atomic weight of the nanostructure to which it is attached”).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641